Citation Nr: 0600854	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1968 until July 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

The Board observes that a December 2001 rating action granted 
service connection for post-traumatic stress disorder (PTSD).  
Per correspondence received in January 2002, the veteran 
expressed disagreement with that initial rating assignment 
and initiated an appeal.  In an August 2002 statement of the 
case, the RO increased the veteran's disability rating to 30 
percent.  Nevertheless, the veteran continued to contend that 
a higher rating was warranted and he perfected his appeal in 
September 2002.  The veteran presented testimony on that 
issue at a personal hearing before the RO in May 2004.  At 
that time, he stated that he was seeking a 50 percent 
evaluation for his service-connected PTSD.  Subsequently, in 
a March 2005 rating decision, the RO increased the veteran's 
psychiatric disability rating to 50 percent.  That decision 
noted that, as the veteran was seeking a 50 percent 
evaluation, the award was considered a full grant of the 
benefit sought on appeal.  As such, the issue of entitlement 
to a higher initial rating for PTSD is not presently before 
the Board.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
traumatic arthritis of the left knee has been manifested by 
complaints of pain and fatigability, including on use, with 
extension limited to 30 degrees and with no objective 
evidence of instability.  



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 40 
percent for traumatic arthritis of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  
However, after reviewing the record, the Board has determined 
that appropriate VCAA notice was not provided as to the 
underlying service connection claim.  For this reason, the 
adequacy of notice as to the increased rating claim must be 
evaluated.  This will be discussed in the paragraphs that 
follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the January 2004 Statement 
of the Case contained the provisions of 38 C.F.R. § 3.159(b) 
which included such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a May 2004 personal hearing before the 
RO and at an October 2005 videoconference hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is claiming entitlement to an initial rating in 
excess of 10 percent, awarded effective from October 18, 
2000, for traumatic arthritis of the left knee.  He is 
currently rated pursuant to Diagnostic Code 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in May 2004 revealed the 
veteran wore a left knee brace.  Left knee flexion was to 100 
degrees and left knee extension was to 30 degrees.  Following 
eight repetitions of range of motion, flexion was to 98 
degrees and extension was to 30 degrees.  There was painful 
motion throughout range of motion testing of the left knee.  
There was also evidence of weakness, fatigue, and decreased 
endurance of the left knee.  There was no evidence of edema, 
effusion or instability.  There was tenderness to palpation 
of the left knee.  There was no redness or heat.  He limped 
on the left lower extremity.

VA examination in April 2005 showed that the veteran wore a 
left knee brace.  The left knee was tender to palpation, and 
there was no joint effusion, redness or swelling.  The knee 
joint did not have instability in the anterior, posterior or 
lateral directions.  The left knee flexion was to 120 degrees 
without difficulty.  The veteran had full left knee 
extension.

Based on the objective findings revealed in the May 2004 VA 
examination, specifically, limitation of left knee extension 
to 30 degrees, the veteran meets the criteria for a 40 
percent disability evaluation under Diagnostic Code 5261.  In 
so noting, the Board acknowledges that subsequent VA 
examination in April 2005 revealed full extension of the left 
knee.  However, the evidence is found to be at least in 
equipoise and doubt will be resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

While a 40 percent rating is appropriate under Diagnostic 
Code 5261, there is no basis for a rating in excess of this 
amount.  Indeed, the veteran's disability picture is not 
found to most nearly approximate the next-higher 50 percent 
rating under Diagnostic Code 5261, for limitation of leg 
extension to 45 degrees.  In so finding, the Board has 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  In this regard, the evidence of record 
reveals consistent complaints of left knee pain, including on 
use.  Moreover, at his May 2004 VA examination, the veteran 
demonstrated additional functional impairment of additional 
limitation of range of motion due to fatigability and lack of 
endurance.  At that time, he reported flare-ups in which his 
pain escalated in severity to a 10 out of 10.  The veteran 
limped on the left leg.  Also at that time, there was 
evidence of painful motion throughout the entire range of 
motion.  There was also tenderness to palpation of the left 
knee, weakness and guarding of movement.  The veteran was 
limited to walking only 100 feet at a time.  While he could 
squat, he could not then return to a standing position.  
Additionally, a June 2004 VA outpatient treatment record 
noted that flexion beyond 45 degrees was painful.  

Upon VA examination in April 2005, the veteran stated that he 
was taking salsalate to control his left knee discomfort.  He 
added that even with such medication, his left knee pain 
prevented him from sleeping more than 3 consecutive hours.  

Hearing testimony of record further addresses the veteran's 
subjective complaints with respect to his service-connected 
left knee disability.  At his personal hearing before the RO 
in May 2004, the veteran indicated that standing was painful.  
(Transcript "T," at 2.)  He also noted that he experienced 
several hours of pain before he could fall asleep at night.  
At his October 2005 hearing before the undersigned, the 
veteran reported that, in addition to a left knee brace, he 
also ambulated with a cane.  (T. at 3.)  Walking and bending 
activities caused pain.  Moreover, regarding employability, 
the veteran reported he had to stop working as a mechanic and 
a truck driver primarily due to his left knee disability.  
(T. at 4-5.)  

The Board acknowledges the pain and fatigability associated 
with the veteran's service-connected left knee disability.  
However, such factors have already been contemplated in the 
currently assigned 40 percent evaluation under Diagnostic 
Code 5010-5261.  In short, despite the evidence of left knee 
pain and weakness, the May 2004 findings of flexion limited 
to 98 degrees, with extension to 30 degrees, following 8 
repetitions of left knee range of motion, do not approximate 
the criteria for a rating in excess of 40 percent under 
Diagnostic Code 5260 or 5261 for any portion of the rating 
period on appeal.  Indeed, although subsequent VA examination 
in April 2005 did not discuss functional disability of the 
left knee due to factors such as pain, weakened movement, 
excess fatigability, and incoordination, it is noted that the 
range of motion findings at that time reflected an 
improvement in the veteran's left knee range of motion.  That 
examination also noted an absence of tenderness on palpation 
of the left knee.  Such findings further show that a rating 
in excess of 40 percent is not warranted under Diagnostic 
Code 5261.  

The Board further observes that no alternate Diagnostic Codes 
pertaining to limitation of motion entitle the veteran to a 
rating in excess of 40 percent.  Indeed, as the evidence 
fails to establish symptomatology comparable to ankylosis, 
Diagnostic Code 5256 is not for application.  Furthermore, 
Diagnostic Code 5262, concerning impairment of the tibia or 
fibula, does not afford an evaluation in excess of 40 
percent.  

Based on the foregoing, even with consideration of pain on 
use, there has been no demonstration of functional impairment 
comparable to the criteria for a rating in excess of 40 
percent based on limitation of motion during any portion of 
the rating period on appeal.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran clearly 
has arthritis affecting the left knee, he has not 
demonstrated any left knee instability.  In so finding, the 
Board acknowledges the veteran's May 2004 hearing testimony 
in which he reported that his knee would give way when it got 
"off-center."  (T. at 2.)  He further described episodes of 
buckling, in which the left knee would bend in the wrong 
direction.  (T. at 3.)  The Board also acknowledges the 
veteran's October 2005 testimony in which he reported that 
his knee made popping sound when he tried to turn.  (T. at 
3.)  On such occasions, the knee would become unstable and he 
would fall down.  

Despite the subjective reports of instability described 
above, the objective findings noted in the May 2004 and April 
2005 VA examinations showed a stable left knee.  
Thus, there is no basis for a separate evaluation due to 
instability here.  

In conclusion, then, the competent evidence warrants a 40 
percent rating for limitation of left knee extension over the 
entirety of the rating period on appeal.  An evaluation in 
excess of that amount is not warranted.  In reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, while the record indicates that the veteran has 
reported he had to discontinue work as a mechanic and as a 
truck driver due to his service-connected left knee 
disability, such has been contemplated in the assignment of 
the current 40 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2005) is not warranted.




ORDER

An initial evaluation of 40 percent for traumatic arthritis 
of the left knee is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


